OPINION — AG — ** COMPENSATION — SALARY — LEGISLATOR ** STATEMENT OF FACTS: A QUESTION HAS ARISEN RELATIVE TO THE DATE OF BEGINNING THE REIMBURSEMENT OF SENATOR TOM PAYNE. SENATOR PAYNE AT A SPECIAL ELECTION HELD THROUGHOUT SAID DISTRICT ON DECEMBER 22, 1956, AND A CERTIFICATE OF ELECTION WAS ISSUED TO HIM BY THE STATE ELECTION BOARD UNDER DATE OF JANUARY 7, 1957. HE WAS SEATED AS A MEMBER OF THE SENATE ON JANUARY 15, 1957, AND EXECUTED THE LOYALTY OATH AND OATH OF OFFICE ON JANUARY 16, 1957. IN VIEW OF THESE FACTS WE NEED AN OPINION SETTING FORTH THE DATE OF SENATOR PAYNE'S SALARY AND/OR PER DEIM INCIDENT TO HIS SERVICES AS STATE SENATOR SHOULD BEGIN . . . ANSWER: JANUARY 15, 1957 CITE: 51 O.S. 36.1 [51-36.1], ARTICLE V, SECTION 21, ARTICLE V, SECTION 30, ARTICLE XV, SECTION 2 (FRED HANSEN)